Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 1 of 14                PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE


SOUND INPATIENT PHYSICIANS,                   )
INC. AND ROBERT A. BESSLER,                   )
M.D.,                                         )
                                              )       Case No. __________________
                            Plaintiffs,       )
                                              )
       v.                                     )       COMPLAINT
                                              )
T. M. CARR, M.D.,                             )       FILED UNDER SEAL
                                              )
                            Defendant         )
                                              )
                                              )
                                              )


       Plaintiffs Sound Inpatient Physicians, Inc. (“Sound Physicians”) and Robert A.

Bessler, M.D. (“Dr. Bessler”) (collectively with Sound Physicians, “Plaintiffs”), state the

following claims for declaratory judgment and damages against Defendant T. M. Carr,

M.D. (“Defendant”).

                                          PARTIES

       1.     Plaintiff Sound Physicians is a Delaware corporation having its principal

place of business at 1498 Pacific Avenue, Tacoma, Washington.

       2.     Plaintiff Dr. Bessler is an individual who is domiciled in and is a citizen of

the State of Washington.

       3.     On information and belief, Defendant is an individual who is domiciled in

and is a citizen of the State of Tennessee.




                                                  1
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 2 of 14              PageID 2



                            JURISDICTION AND VENUE

       4.     This Court has jurisdiction over this action because this lawsuit is between

“citizens of different States” and “the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs,” 28 U.S.C. § 1332(a)(1).

       5.     This Court has personal jurisdiction over Defendant because he is

domiciled in the State of Tennessee. Tenn. Code Ann. § 20-2-222(1).

       6.     To the extent that Defendant cannot be personally served with process

within the State of Tennessee, this Court also has personal jurisdiction over Defendant

because of Defendant’s transaction of business within the State of Tennessee. Tenn.

Code Ann. § 20-2-214(a)(1).

       7.     Venue is proper in the United States District Court for the Western District

of Tennessee pursuant to 28 U.S.C. §§ 1391(b) and (c).

                               STATEMENT OF FACTS

                                    The Agreement

       8.     On March 16, 2016, Plaintiffs and Defendant (collectively, the “Parties”)

knowingly and voluntarily entered into an LLC Interest and Stock Purchase Agreement

(the “Agreement,” attached hereto as Exhibit A) whereby Dr. Bessler, for the benefit of

Sound Physicians, purchased the entire membership interests in two Tennessee

professional limited liability companies and all of the issued and outstanding stock of a

Tennessee professional corporation (collectively, the “Companies”) from the Defendant,

who was the sole member of each of the Tennessee professional limited liability

companies and the sole shareholder of the Tennessee professional corporations. See

Exhibit A, Agreement, Recitals. All capitalized terms not otherwise defined herein are

ascribed the meaning assigned in the Agreement.

                                             2
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 3 of 14              PageID 3



      9.     The Companies were, and continued to be, engaged in the business of

providing emergency medicine physicians and other providers to staff the emergency

medicine departments of five hospitals (the “Hospitals”) located in the Memphis,

Tennessee metropolitan area (the “Business”). As of the Closing of the transaction

described in the Agreement, Sound Physicians has operated the Business through the

Companies.

                  The Purchase Price and the Second Payment

      10.    Pursuant to the Agreement, the Parties agreed upon a Purchase Price that

was equal to a multiple of 7.37 times the Earnings Before Overhead realized by Sound

Physicians from the operation of the Business during the twelve month period ended

March 31, 2018 (the “Calculation Period”), provided that the Purchase Price would be

neither less than $30,000,000 nor greater than $59,000,000.

      11.    At the Closing of the transaction, an Initial Payment of $30,000,000 (the

minimum Purchase Price allowable under the Agreement) was paid by the Plaintiffs to

the Defendant.

      12.    A Second Payment of the Purchase Price, if any, was to be determined

following the end of the Calculation Period and paid by the Plaintiffs to the Defendant in

cash, less the amount, if any, of indemnity claims made by Sound Physicians pursuant

to the Agreement. See Agreement § 1.4. The Parties negotiated the Purchase Price

terms in good faith, and even if the Purchase Price was ultimately determined to be less

than $30,000,000, the Defendant was entitled to retain the entire $30,000,000 Initial

Payment.

      13.    The purpose of the Second Payment was to ensure that Sound Physicians

paid for Business that actually materialized—that is, to ensure that the Purchase Price

                                            3
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 4 of 14            PageID 4



reflected the value that Sound Physicians actually earned from the Business, as

manifested during the Calculation Period.

      14.    On April 27, 2018, in accordance with the procedure outlined in § 1.4(d) of

the Agreement for calculation of the Second Payment, Sound Physicians prepared and

delivered to Defendant an initial Purchase Price Schedule showing its computation of

the Purchase Price to be $26,605,885, resulting in a Second Payment of $0. The

Purchase Price Schedule was prepared by Sound in good faith in accordance with the

terms of the Agreement and set forth all components (and the amounts thereof)

necessary to compute the Purchase Price.

      15.    Beginning on or around May 2, 2018 and continuing through August 31,

2018, Defendant and his accounting advisors made numerous and detailed requests for

additional financial and accounting information from Sound Physicians regarding the

operation of the Business during the Calculation Period and held various telephone calls

with the accounting staff of Sound Physicians regarding the calculation of the Purchase

Price as shown in Sound Physicians’ initial Purchase Price Schedule. During this entire

time, Sound Physicians agreed to extend the 30-day period after delivery of the

Purchase Price Schedule during which Defendant was allowed to object to any amount

or computation appearing in the Purchase Price Schedule.

      16.    On September 27, 2018, Defendant delivered a letter to Mr. Brian Pope of

Sound Physicians in which Defendant objected to the calculation of the Purchase Price

in the Purchase Price Schedule. Defendant’s objections were primarily based on alleged

assertions that Sound Physicians (i) improperly accrued approximately $1,844,000 of

bad debt expense relating to a prior period and (ii) included certain non-medical

compensation expense when calculating Earnings Before Overhead for the Calculation

                                            4
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 5 of 14               PageID 5



Period. Defendant “demand[ed] that Sound Physicians re-calculate the Purchase Price

Schedule and the Purchase Price to correct these errors and remit payment due.”

       17.    On October 19, 2018, Sound Physicians delivered a letter to Defendant

indicating that Sound Physicians did not agree with either of the two objections raised

by Defendant and setting forth a detailed explanation of Sound Physicians’

disagreement.    In addition, partially as a result of the extensive discussions with

Defendant and his accounting advisors, and as “demanded” by Defendant, Sound

Physicians prepared and delivered to Defendant an updated Purchase Price Schedule

showing Earnings Before Overhead of $1,752,968, which resulted in a Purchase Price of

$12,919,376, which is lower than the Purchase Price as determined in Sound Physicians’

initial Purchase Price Schedule. As a result, even if the issues raised by Defendant in his

objection notice were resolved in Defendant’s favor, the Purchase Price would still be

less than $30,000,000 and the Second Payment would be $0.

       18.    In the event of a disagreement among the Parties as to an accounting issue

regarding the Purchase Price, each Party has an option to engage an unaffiliated

accounting firm to resolve such accounting issue: “[E]ither Dr. Carr or Sound Physicians

may immediately engage the Neutral Accountant to resolve any items that remain in

dispute.” Agreement § 1.4(d) (emphasis added).

       19.    On November 14, 2018, legal counsel representing Defendant advised

Sound Physicians that it was electing under the terms of § 1.4(d) of the Agreement to

submit the dispute regarding the calculation of the Second Payment to a Neutral

Accountant.     But Defendant described the sole matter in dispute as “whether it was

appropriate for Sound to include in its calculation of the Purchase Price Schedule bad

debt expenses from a prior period (in the amount of $1,844,541.94).”            Defendant

                                             5
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 6 of 14              PageID 6



completely ignored Sound Physicians’ updated Purchase Price Schedule, prepared in

part due to the “demand” of Defendant, showing Earnings Before Overhead of

$1,752,968 and a Purchase Price of $12,919,376.

       20.    In ongoing correspondence, Defendant has specifically rejected Sound

Physicians’ right and ability to prepare the updated version of the Purchase Price

Schedule and to use that as the basis for calculation of the Purchase Price.

       21.    Accordingly, Defendant has refused to allow any such Neutral Accountant

to address the fundamental disagreement among the Parties as to the calculation of the

Purchase Price, going so far as to say that would be a “violation of the Agreement.”

Defendant’s actions are not commensurate with the intent of the Parties and the goal of

the negotiated terms of the Purchase Price and Second Payment—that Plaintiffs would

pay a Purchase Price that reflected the value that Sound Physicians actually earned from

the Business during the Calculation Period. As it is, Sound Physicians’ financial results

during the Calculation Period were substantially below the Initial Purchase Price

valuation.

       22.    Defendant inappropriately attempts to funnel any review by the Neutral

Accountant into one discrete and isolated issue, such that Defendant states that its

characterization of the Parties’ dispute is “the only appropriate question to be

submitted, and the only question for which the parties may appropriately offer their

submissions.”    In so doing, Defendant has inappropriately insisted on review of one

journal entry in isolation when auditing financial statements, rather than considering

any such journal entry in the context of all others. In this case, the journal entry bears

upon Sound Physicians’ best estimate of net revenue per billable visit during the



                                             6
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 7 of 14           PageID 7



Calculation Period, which directly affects the calculation of the Purchase Price and

cannot be separated from such net revenue calculation.

       23.    Defendant claims that under the terms of the Agreement, the Parties’

dispute must be presented to the Neutral Accountant, but that the Neutral Accountant

may only review those financial issues identified solely by Defendant and

inappropriately narrowed to Defendant’s advantage, rather than address all disputed

items related to the calculation of the Purchase Price.

       24.    Pursuant to the Agreement, the Neutral Accountant does not have plenary

power, and it is not assigned an omnibus role for all matters requiring dispute

resolution. Rather, the Neutral Accountant’s role is limited to its area of expertise,

namely, accounting, such that the Neutral Accountant may only “act[] as an expert and

not an arbitrator.” Agreement § 1.4(d).

       25.    The Parties here have a fundamental legal dispute as to the proper

construction of the Agreement and the role of the Neutral Accountant, which legal

dispute is not within the purview of any “expert” accountant contemplated by the

Agreement.

       26.    The Parties also have a fundamental dispute as to the calculation of the

Purchase Price, which Defendant insists may not be addressed by the Neutral

Accountant.

                  Defendant’s Representations and Warranties

       27.    As an inducement to Sound Physicians and Dr. Bessler to enter into the

Agreement, Defendant made certain representations and warranties in the Agreement

regarding the Companies and the Business and affirmed that these representation and

warranties were true at Closing. See Agreement §§ 2, 5.3.

                                             7
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 8 of 14                PageID 8



       Employee Termination Losses

       28.    Section 2.18(b) of the Agreement provides, “Except as set forth on

Disclosure Schedule 2.18(b), (i) the employment of each employee of any Company is

terminable at the will of the employing Company, and, upon termination of the

employment of any such employee, no severance or other payments will become due to

such employee and (ii) no Company has a policy, practice, plan, or program of paying

severance pay or any form of severance compensation in connection with the

termination of employees’ services.” No exceptions to this representation were included

in Schedule 2.18(b) to the Agreement.

       29.    Notwithstanding this representation, most of the physicians under

contract to the Companies are entitled to receive termination payments ranging from at

least one month to as much as six months continued payout of accounts receivable

relating to the fees for professional services rendered by these physicians while they are

employed by the Companies.

       30.    Thus far, Sound Physicians has incurred over $1,500,000 in expenses for

these termination payments when these physicians terminated their legacy employment

agreements with the acquired entities.

       Medical Scribe Losses

       31.    Section 2.18(a) of the Agreement provides that “Disclosure Schedule

2.18(a) sets forth the following information for each individual who is either an

employee of a Company or who is providing ongoing services to a Company as an

independent contractor: (i) name of the individual, (ii) Company employing or retaining

such individual as an independent contractor, (iii) title or job description and (iv) status

as a full-time employee, a part-time employee or an independent contractor.”             In

                                             8
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 9 of 14                PageID 9



addition, § 2.8(b) of the Agreement provides that “The Companies have no material

liability (whether known or unknown, whether asserted or unasserted, whether absolute

or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, and

whether due or to become due, including any liability for taxes), except for (i) liabilities

set forth in the Company Financial Information, and (ii) liabilities of the type that are

not required to be disclosed on a balance sheet (or the notes thereto) prepared in

accordance with GAAP.”

       32.    As of the Closing, the Companies were obligated to provide ongoing

medical scribe coverage to certain mid-level providers that provide professional services

at the Hospitals. This obligation was not disclosed to the Plaintiffs pursuant to either §

2.8(b) or § 2.18(a) of the Agreement. As a result, the Companies are providing scribe

coverage in the amount of approximately 50 hours per day, rather than the 18 hours per

day the Plaintiffs were led to believe from the Defendant’s representations and

warranties in the Agreement.

       33.    The pay rate for these scribes ranges from $15.00 to $20.00 per hour,

which results in an unanticipated annual expense to Sound Physicians of over

$200,000. If this expense had been properly disclosed and taken into account in setting

the Purchase Price, it would have resulted in a reduction in both the upper and lower

thresholds of the Purchase Price of approximately $1,750,000.

       Indemnification Clause

       34.    Defendant agreed to indemnify Plaintiffs “from and against any and all

damages, losses, settlement payments, obligations, liabilities, claims, actions or causes

of action, encumbrances and all costs and expenses (including, without limitation,

reasonable attorneys’ fees, interest and penalties) (collectively, ‘Losses’) which are

                                             9
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 10 of 14               PageID 10



sustained, incurred or paid by any Sound Physicians Indemnified Party resulting from

or arising out of: . . . Any inaccuracy in or breach of any representation or warranty of

Dr. Carr contained in this Agreement or in any certificate, Disclosure Schedule or

Exhibit delivered by Dr. Carr pursuant hereto; or . . . Any failure by Dr. Carr to perform

any of his covenants or obligations set forth in this Agreement.” Agreement § 7.2.

       35.    The survival period for the representations and warranties on which

Plaintiffs’ claims for Losses are based extended until September 16, 2017, eighteen

months after Closing. Prior to that time, on April 18, 2017, Plaintiffs duly delivered

notice of their claims for these Losses to Defendant and demanded that payment of the

Losses be made by Defendant to Plaintiffs. Per the Agreement, the delivery of such

notice has extended the survival period of these representations until any disputes

among the Parties with respect thereto are resolved.

       36.    On May 5, 2017, and on several occasions thereafter, Defendant, either

himself or through his attorneys, has denied any liability for Plaintiffs’ Losses and

associated indemnity claims under the Agreement and has refused to make indemnity

payments to Plaintiffs for these Losses in accordance with the terms of the Agreement.

                              FIRST CAUSE OF ACTION
                             DECLARATORY JUDGMENT

       37.    Plaintiffs incorporate by reference the allegations in the preceding

paragraphs as if fully set forth herein.

       38.    On March 16, 2016, Plaintiffs and Defendant knowingly and voluntarily

entered into the Agreement, which is a binding and enforceable legal contract.

       39.    The dispute between Plaintiffs and Defendant as to the calculation of the

Purchase Price pursuant to the Agreement is an “actual controversy within [this]



                                            10
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 11 of 14               PageID 11



jurisdiction,” which creates a remedy such that this Court “may declare the rights and

other legal relations of any interested party seeking such declaration.” 28 U.S.C. §

2201(a). See Fed. R. Civ. P. 57.

       40.    To resolve the legal and factual questions raised by Defendant, and to

afford relief from the uncertainty and controversy that Defendant’s assertions have

precipitated, Plaintiffs are entitled to a declaratory judgment of their rights under 28

U.S.C. §§ 2201-02.

       41.    Plaintiffs therefore seek a declaratory judgment stating as follows:

                  a. The disputes among the Parties are disputes arising from the

                     construction of the Agreement;

                  b. Any effort to engage a Neutral Accountant to construe the

                     Agreement invades the province of this Court;

                  c. The Purchase Price under the Agreement is $12,919,376, or that in

                     any event the Purchase Price does not exceed $30,000,000; and

                  d. The Second Payment under the Agreement is $0 (zero dollars).

                        SECOND CAUSE OF ACTION
               BREACH OF REPRESENTATION AND WARRANTY
                      (Employee Termination Losses)

       42.    Plaintiffs incorporate by reference the allegations in the preceding

paragraphs as if fully set forth herein.

       43.    On March 16, 2016, Plaintiffs and Defendant knowingly and voluntarily

entered into the Agreement, which is a binding and enforceable legal contract.

       44.    In the Agreement, Defendant represented and warranted, “Except as set

forth on Disclosure Schedule 2.18(b), (i) the employment of each employee of any

Company is terminable at the will of the employing Company, and, upon termination of

                                            11
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 12 of 14                PageID 12



the employment of any such employee, no severance or other payments will become due

to such employee and (ii) no Company has a policy, practice, plan, or program of paying

severance pay or any form of severance compensation in connection with the

termination of employees’ services.”

       45.    Defendant breached his duty to provide representations and warranties

that are true and correct in all respects, because severance payments were due to

Company employees, which expense Sound Physicians incurred. As a result, Sound

Physicians has been damaged and will continue to be damaged in an amount to be

determined at trial, at a minimum of $1,500,000.

       46.    Pursuant to the Agreement, Defendant has agreed to indemnify Plaintiffs

for any such Losses.

                        THIRD CAUSE OF ACTION
               BREACH OF REPRESENTATION AND WARRANTY
                         (Medical Scribe Losses)

       47.    Plaintiffs incorporate by reference the allegations in the preceding

paragraphs as if fully set forth herein.

       48.     On March 16, 2016, Plaintiffs and Defendant knowingly and voluntarily

entered into the Agreement, which is a binding and enforceable legal contract.

       49.    In the Agreement, Defendant represented and warranted, “The Companies

have no material liability (whether known or unknown, whether asserted or unasserted,

whether absolute or contingent, whether accrued or unaccrued, whether liquidated or

unliquidated, and whether due or to become due, including any liability for taxes),

except for (i) liabilities set forth in the Company Financial Information, and

(ii) liabilities of the type that are not required to be disclosed on a balance sheet (or the

notes thereto) prepared in accordance with GAAP.”

                                             12
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 13 of 14             PageID 13



      50.    Defendant breached his duty to provide representations and warranties

that are true and correct in all respects, because the Companies, and now Plaintiffs, have

an ongoing liability to pay for medical scribe services in excess of that amount

represented and warranted by Defendant. As a result, Sound Physicians has been

damaged in an amount to be determined at trial.

      51.    Pursuant to the Agreement, Defendant has agreed to indemnify Plaintiffs

for any such Losses.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray for the following relief and request that this Court

enter judgment in favor of Plaintiffs and against Defendant by:

      A.     Entering declaratory judgment stating as follows:

             1. The disputes among the Parties are disputes arising from the

                 construction of the Agreement;

             2. Any effort to engage a Neutral Accountant to construe the Agreement

                 invades the province of this Court;

             3. The Purchase Price under the Agreement is $12,919,376, or in any

                 event the Purchase Price does not exceed $30,000,000; and

             4. The Second Payment under the Agreement is $0 (zero dollars).

      B.     Awarding Plaintiffs monetary damages for Defendant’s breaches of

representations and warranties, in an amount to be proven at trial;

      C.     Awarding Plaintiffs interest in an amount according to proof, including

prejudgment interest;

      D.     Awarding Plaintiffs costs, fees, and reasonable attorney fees, as provided

by the Agreement and allowed by law; and

                                            13
Case 2:19-cv-02034-TLP-dkv Document 1 Filed 01/10/19 Page 14 of 14           PageID 14



      E.     Awarding Plaintiffs such further legal or equitable relief as this Court

deems just and proper.

      Dated this 10th day of January, 2019.



                                        Respectfully submitted,

                                        McNABB, BRAGORGOS,
                                        BURGESS & SORIN, PLLC

                                        s/ Leland M. McNabb
                                        Leland M. McNabb #7551
                                        Pam W. Blair #10407
                                        Courtney S. Vest #23005
                                        81 Monroe, Sixth Floor
                                        Memphis, Tennessee 38103
                                        Telephone: (901) 624-0640
                                        Fax: (901) 624-0650
                                        lmcnabb@mbbslaw.com
                                        pblair@mbbslaw.com
                                        cvest@mbbslaw.com


                                        KUTAK ROCK LLP

                                        s/ John P. Passarelli
                                        John P. Passarelli (to be admitted pro hac vice)
                                        Carol A. Svolos (to be admitted pro hac vice)
                                        The Omaha Building
                                        1650 Farnam Street
                                        Omaha, NE 68102-2186
                                        Telephone: (402) 346-6000
                                        Facsimile: (402) 346-1148
                                        john.passarelli@kutakrock.com
                                        carol.svolos@kutakrock.com


                                        Attorneys for Plaintiffs




                                          14
